Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 3-4 of claim 1, the phrase “obtaining MS/MS data comprising a predetermined MS/MS transition for THC and/or at least one THC metabolite and CBD and/or at least one CBD metabolite” is indefinite since it is not commensurate in scope with the preamble of claim 1 which recites “A method to measure relative levels of CBD and/or THC or metabolites of CBD and/or THC in a biological sample”. The scope of the preamble includes embodiments where only one of CBD or THC or metabolites of CBD or THC are measured in the method, but the recitation on lines 3-4 of claim 1 indicate that both THC and/or at least one THC metabolite and CBD and/or at least one metabolite of CBD is measured or detected in the method with the MS/MS data. Step (a) of claim 1 is indefinite since it is not clear how the MS/MS data is obtained in the method. Is the MS/MS data obtained by performing tandem mass spectrometry on a biological sample in order to obtain the transitions of the precursor ions and the quantitative fragment ions? On line 8 of claim 1, the phrase “the amount” lacks antecedent basis. See all of these same problems in claims 16 and 19.
On lines 3-5 of claim 2, the phrase “step (b) further comprises determining a transition for the predetermined precursor ion to the at least one qualitative fragment ion” is indefinite since step (b) of the method in claim 1 recites “determining the amount of the THC and/or at least one THC metabolite and the CBD and/or at least one CBD metabolite”, not determining a transition. On line 4 of claim 2, the phrase “the predetermined precursor ion” lacks antecedent basis and should be changed to –the at least one predefined precursor ion” so as to use the same terminology as recited in claim 1. 
On lines 1-2 of claim 3, the phrase “the transition for at least one precursor ion to at least one qualitative fragment ion” should be changed to -- the transition for the at least one predefined precursor ion to the at least one qualitative fragment ion—so as to use the same terminology as recited in claims 1-2. On line 2 of claim 3, the phrase “the identity” lacks antecedent basis.
Claim 4 is indefinite since it is not clear what values the recited ratio has to be in order to indicate that the subject has ingested THC and/or CBD, and what values the ratio has to be in order to indicate that the subject is indeterminate for ingesting either THC and/or CBD. It is also unclear whether the method serves to discriminate between subjects who ingest THC versus subjects who ingest CBD. See these same problems in claims 18 and 20. 
On line 1 of claim 7, the phrase “the predefined precursor ion” should be changed to –the at least one predefined precursor ion” so as to use the same terminology as recited in claim 1. The full meanings for the abbreviations “COO-THC” and “COO-CBD” should be recited in claim 7. 
On line 1of claim 8, the phrase “the predefined quantitative fragment ion” should be changed to –the at least one quantitative fragment ion-- so as to use the same terminology as recited in claim 1. The full meanings for the abbreviations “COO-THC” and “COO-CBD” should be recited in claim 8. 
On line 1of claim 9, the phrase “the predefined qualitative fragment ion” should be changed to –the at least one qualitative fragment ion-- so as to use the same terminology as recited in claim 2. The full meanings for the abbreviations “COO-THC” and “COO-CBD” should be recited in claim 9. 
Claim 10 is infinite since it is not clear when in the method the labeled isotope internal standard is used. Is a labeled isotope internal standard used when mass spectrometry is performed on the biological sample in order to obtain the MS/MS data?
Claim 13 is indefinite since it is not clear in who the CBD use is indicated. Does the recited ratio in claim 13 indicate CBD use in a subject from whom the biological sample analyzed in the method is obtained? 
Claim 14 is indefinite since it is not clear in who the THC use is indicated. Does the recited ratio in claim 14 indicate THC use in a subject from whom the biological sample analyzed in the method is obtained? 
On line 4 of claim 19, the phrase “comprising at least one of the following steps” is indefinite since all of steps (a)-(c) are required to be performed by the one or more computers in order to measure levels of CBD and/or THC or metabolites thereof in a biological sample. 
On line 1 of claim 20, the phrase “The computer program product of any of the previous or subsequent embodiments” is indefinite since only independent claim 19 recites a computer program product. Therefore, claim 20 should be changed to depend from only claim 19. On line 2 of claim 20, the phrase “one or more computers” should be changed to –the one or more computers—so as to positively refer to the one or more computers recited in claim 19. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevin et al (article from Forensic Toxicology, vol. 35, August 4, 2016,pages 33-44, submitted in the IDS filed on September 9, 2022) in view of Lee et al (article from Drug & Alcohol Dependence, vol. 130, June 1, 2013, pages 68-76, also submitted in the IDS filed on September 9, 2022).
Kevin et al teach of a method and a system for measuring relative levels of CBD, THC and metabolites of THC in a urine sample (i.e. a biological sample) obtained from a subject (claims 1, 16). The method comprises performing liquid chromatography-tandem mass spectrometry on a urine sample obtained from a subject (claim 15), which inherently results in MS/MS data comprising a predetermined MS/MS transition for THC and/or a THC metabolite and CBD, wherein the predetermined MS/MS transition comprises a transition for at least one precursor ion of defined m/z and at least one fragment ion of defined m/z for each of the THC and/or THC metabolites and the CBD (claims 1, 16). The MS/MS transitions are used to determine an amount of the THC and/or THC metabolites and the CBD in the urine sample, and a ratio of the amount of the THC and/or THC metabolites to the amount of the CBD is calculated (claims 1, 16). The calculated ratio is then used to determine whether the subject is adhering to a treatment with a medication (i.e. a nabiximol known as Sativex) comprising both THC and CBD, or whether the subject is using recreational cannabis containing THC during the treatment. If the calculated ratio of THC and/or THC metabolites to the CBD is high (i.e. the urine contains more THC than CBD), it is determined that the subject is using recreational cannabis containing THC during the treatment with Sativex, and if the calculated ratio of THC and/or THC metabolites to the CBD is low (i.e. the urine contains more CBD than THC), it is determined that the subject is not using recreational cannabis containing THC during the treatment with Sativex, which contains CBD. Therefore, the ratio determined in the method taught by Kevin et al serves to identify a subject who has ingested THC and/or CBD and/or is indeterminate for ingesting either THC and/or CBD (claims 4, 18 and 20). Kevin et al teach that one of the THC metabolites measured in the method and system comprises 11-nor-9-carboxy-THC (COO-THC) (claim 6), teach that a labeled isotope internal standard comprising one of D3-THC, D3-CBD or D9-COO-THC is added to the urine sample in the method and system prior to performing mass spectrometry (claims 10-11), and teach that the THC and/or THC metabolites and the CBD each exhibit different multiple reaction monitoring times (claim 12). See the abstract, pages 35-36, 38-39 and 41-42, and Table 2 in Kevin et al. Kevin et al fail to teach that a ratio of an amount of CBD to an amount of THC and/or THC metabolites is determined in the method rather than a ratio of THC and/or THC metabolites to CBD, and fail to explicitly teach that the method is performed by one or more computers which follow instructions on a computer program product encoded on a non-transitory machine-readable storage medium.
Lee et al teach of a method for measuring levels of THC and CBD in a biological sample of a subject who is treated with a drug known as Sativex, which contains both THC and CBD. The method comprises administering Sativex to a subject, collecting a biological sample (i.e. oral fluid) from the subject at a time after the administration of the drug, measuring both THC and CBD in the sample, and determining a ratio of an amount of CBD in the sample to an amount of THC in the sample. If the CBD/THC ratio is high, this indicates that the biological sample obtained from the subject contains more CBD than THC and the subject has adhered to the treatment with Sativex containing both CBD and THC without smoking natural cannabis containing only THC, while if the CBD/THC ratio is low, this indicates that the biological sample obtained from the subject contains more THC than CBD and the subject has smoked natural cannabis containing only THC during the treatment with the Sativex. See the abstract and pages 2 and 8-9 of Lee et al. 
Based upon a combination of Kevin et al and Lee et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a ratio of an amount of CBD to an amount of THC and/or THC metabolites in the method taught by Kevin et al rather than a ratio of THC and/or THC metabolites to CBD since Lee et al teach that the calculation of a ratio of an amount of CBD to an amount of THC and/or THC metabolites in a biological sample obtained from a subject after administration of the drug Sativex to a subject (i.e. the same drug administered to the subject in the method taught by Kevin et al) provides the same results of determining whether the subject has smoked natural cannabis containing only THC during the treatment with the Sativex, and thus is equivalent to the ratio of THC and/or THC metabolites to CBD taught by Kevin et al. With regards to claims 17 and 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by Kevin et al with one or more computers which follow instructions on a computer program product encoded on a non-transitory machine-readable storage medium since the use of one or more computers would allow the method to be automatically performed without any manual intervention by a user, thus providing the advantages of a faster and more efficient method. 
Claim(s) 2-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevin et al in view of Lee et al as applied to claims 1, 4-6, 10-12 and 15-20 above, and further in view of Anzillotti et al (article from Science and Justice, vol. 54, 2014, pages 421-426, submitted in the IDS filed on September 9, 2022). For a teaching of Kevin et al and Lee et al, see previous paragraphs in this Office action. Kevin et al fail to teach that the MS/MS transitions produced in the tandem mass spectrometry performed on the urine sample produces qualitative fragment ions for each of the THC and/or THC metabolites and CBD which are used to confirm an identity of the THC and/or THC metabolites and CBD, and also fail to teach of that the m/z values for the precursor ions, the quantitative fragment ions and the qualitative fragment ions of the THC and/or THC metabolites and CBD are the same as recited in instant claims 7-9. 
Anzillotti et al teach of a method and a system for determining cannabinoid levels in a biological fluid obtained from a subject. The method comprises performing liquid chromatography-tandem mass spectrometry on the fluid, and obtaining predetermined MS/MS transitions for THC and CBD, wherein the predetermined MS/MS transitions comprise a transition for at least one precursor ion of defined m/z for each of THC and CBD, at least one quantitative fragment ion of defined m/z for each of THC and CBD, and at least one qualitative fragment ion of defined m/z for each of THC and CBD, wherein the at least one qualitative fragment ion serves to confirm an identity of the analyte in the sample as either being THC or CBD. Anzillotti et al teach that the precursor ion of THC and CBD has a m/z value of 315 (claim 7), the quantitative fragment ion of THC and CBD has a m/z value of 193 (claim 8), and the qualitative fragment ion of THC has a m/z value of 135 and 123 (claim 9). See the abstract and section 2.3 of Anzillotti et al. 
Based upon the combination of Kevin et al, Lee et al and Anzillotti et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce qualitative fragment ions for each of the THC and/or THC metabolites and CBD in the method taught by Kevin et al which are used to confirm an identity of the THC and/or THC metabolites and CBD, and to produce m/z values for the precursor ions, the quantitative fragment ions and the qualitative fragment ions having values the same as recited in instant claims 7-9 since Anzillotti et al teach that in a similar type of method for analyzing THC and CBD in a biological sample using tandem mass spectrometry, qualitative fragment ions for each of the THC and CBD are produced which confirm the identity of the THC and CBD, and m/z values for the precursor ions, the quantitative fragment ions and the qualitative fragment ions of THC and CBD have the same values as recited in claims 7-9. 
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since the closest prior art references to Kevin et al, Lee et al and Anzillotti et al fail to teach or fairly suggest a method for discriminating between CBD use or THC use in a subject comprising performing tandem mass spectrometry on a biological sample obtained from the subject in order to acquire MS/MS data comprising MS/MS transitions for a precursor ion, a quantitative fragment ion and a qualitative fragment ion of THC and CBD and/or metabolites thereof in the sample, determining an amount of THC and CBD and/or metabolites thereof in the sample based on the transitions, determining a ratio of the amount of CBD to the amount of THC or metabolites thereof for the sample, and determining that the subject has ingested CBD when the ratio of CBD:THC is greater than 10 or determining that the subject has ingested THC when the ratio is less than 1.0.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Day et al who teach of an oral detection test for cannabinoid use; Lakshmi Narayanan et al who teach of a multidrug analysis method in urine using liquid chromatography-tandem mass spectrometry; Andersson et al who teach of a method for the quantification of cannabinoids in urine by liquid chromatography-mass spectrometry; Fletcher et al who teach of a method for the rapid identification of controlled substances in a sample using tandem mass spectrometry; Piccolella et al who teach of a method for discriminating between CBD and THC using UHPLC-HR-MS/MS; and Goggin et al who teach of a method and a system for measuring CBD and THC in urine to differentiate marijuana use from consumption of commercial CBD products. It is noted that Piccolella et al and Goggin et al are not prior art against the instant claims since these references were published after the effective filing date of the claimed invention. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 8, 2022